ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline in which respondent acknowledges that she failed to promptly refund an unearned fee to a client and commingled client funds with personal funds in her trust account. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Jeananne Roy Self, Louisiana Bar Roll number 31539, be suspended from the practice of law for a period of two years, retroactive to October 9, 2012, the date of her interim suspension. It is further ordered that one year of the suspension shall be deferred, followed by a two-year period of supervised probation governed by the terms and conditions set forth in the Petition for Consent Discipline. The probationary period shall commence from the date respondent, the ODC, and the probation monitor execute a formal probation plan. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred portion of the suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.